Case 1:19-cv-03619-VSB Document 25-6 Filed 06/18/19 Page 1 of 4




               Exhibit F
        Case 1:19-cv-03619-VSB Document 25-6 Filed 06/18/19 Page 2 of 4




Commercial Court Users' Group
Meeting Report
13 March 2018

   •   Users’ Group Membership

       Popplewell J, Judge in Charge of the Commercial Court, welcomed the attendees. He reported on
       the recent changes to the make up of the Users' Group, which had been aimed at ensuring that
       as many as possible of those groups who have an interest in the running of the Court were
       represented and could feedback.

   •   Statistics
       Popplewell J reported on the general and arbitration statistics. In particular:
           ▪ Arbitration (approx 30% of claims issued)
                   o S 69
                           ▪ 2015: 20 of 60 granted, appeal successful 4
                           ▪ 2016: 0 of 46 permission granted, appeal successful 0
                           ▪ 2017 (to date): 10 of 56 granted, appeal successful 1
                   o Section 68
                           ▪ 2015: 1 successful challenge of 34
                           ▪ 2016: 0 successful challenges of 31
                           ▪ 2017 (to date): 0 successful challenges of 47

                    o    The Court will look at the possibility of generating statistics on s68 applications
                         dismissed on
           ▪    Claims Issued:
                     o 2017: 987 cases were issued in the Commercial and 203 cases were issued in the
                         London Circuit Commercial Court.
                     o 2016: 1003 cases were issued in the Commercial and Admiralty Court, and 180
                         cases were issued in the Mercantile Court.
                     o 2015: 1090 cases were issued in the Commercial and Admiralty Court, and 209
                         cases were issued in the Mercantile Court. These figures reflect the spike that
                         occurred before the April 2015 filing fee increase. Specifically, in March 2015
                         there were 3 times the number of cases usually filed, which skew the figures for
                         that year.
           ▪    Trials: 168 Admiralty and Commercial trials were listed in 2017; of those 58 took place = a
                settlement/ adjournment rate of 65%
           ▪    Applications in 2017:
                     o 509 applications were listed for hearing in 2017 in the Admiralty and Commercial
                         Court; of those 420 stood up.
        Case 1:19-cv-03619-VSB Document 25-6 Filed 06/18/19 Page 3 of 4
Commercial Court Users' Group
Meeting Minutes, 13 March 2018
Page 2


                   o   4,878 applications were dealt with by a judge on documents (4,646 Commercial/
                       108 Admiralty/ 124 Financial List).

           ▪   Lead times –
                  o applications ½ April 1 day June
                  o trials 1-2 days September, 2-3 days/week Oct, longer hearings from January
                       2019. See for regular updates: https://www.gov.uk/guidance/commercial-court-
                       hearing-and-trial-dates


   •   CE File
       Popplewell J and Joe Quinn (Senior Listing Officer) emphasised the importance of compliance
       with the provisions of the Guide as regards applications on documents (see F4.1 in particular).
       The high degree of on-compliance had required the issuing of a specific direction on 29 January
       stating that non-compliant filings would be rejected. The direction can be viewed [
       https://www.judiciary.gov.uk/publications/electronic-filing-of-applications-to-be-dealt-with-
       without-a-hearing/ ]:

   •   View from the Listing Office
       Joe Quinn emphasised the importance of parties filling out and filing a fixing sheet for every
       application. These documents are very important to enable the Court to deal with cases
       efficiently – for example to ensure that the parties can be contacted at speed if necessary.

       He also emphasised the importance of communication with the list office, especially if cases are
       felt to require expedition.

   •   Disclosure
       Robin Knowles J and Ed Crosse reported on the Gloster Disclosure Review, explaining that there
       had been a lot of consultation in London and elsewhere. That exercise is now at an end, with
       good feedback being absorbed by the working group. Finished product will go to the Rules
       Committee in April/May.
       The proposal is for a 2 years pilot in BPC London and regionally, a living pilot with opportunity for
       feedback and ongoing monitoring/development. The aim is to shape and fine tune the proposals
       in the course of the pilot. Start date end this year/start of next.
       It was reported that on the whole everyone sees this as an opportunity to make a continued
       success of disclosure but it was emphasised that the pilot does require effort to make a cultural
       shift.
       EC reported on the level of feedback received: over 250 pages of feedback from associations,
       edisclosure specialists, clients etc. Not all feedback agreed with the proposals, but there has
       been detailed debate inter alia on: duty to disclose adverse documents, improving the concept
        Case 1:19-cv-03619-VSB Document 25-6 Filed 06/18/19 Page 4 of 4
Commercial Court Users' Group
Meeting Minutes, 13 March 2018
Page 3


       on basic disclosure, feedback on models, the need for training in professions and on the judicial
       side particularly re aspects of technology.

   •   Witness statements
       Popplewell J reported that this topic was being raised because there was a fairly widespread
       feeling that in this area the tools we have at the moment are not doing the trick, and not even
       saving costs, let alone getting "best evidence". He pointed out that good evidence in chief is very
       compelling and often best evidence. It is felt to be unfair on good witnesses that all they can do
       is put in their statement, and then face cross examination; there is no opportunity for them to tell
       their story live. There is a limit to what being conscious of this problem can do. The result is that
       theatre can win. The question is what to do – a briefing paper circulated indicated some outline
       possibilities.
       The meeting agreed that this is real problem and endorsed the creation of a working party to
       consider the problems and the possible solutions or improvements, such as the extent to which
       some limited examination in chief could be provided for, and the extent to which this can be
       addressed at the CMC stage or would require consideration at the PTR. The possibility of a menu
       option was floated.
       The potential implications for the practice in arbitration was noted; in particular it was important
       to note that the idea was not to go backwards towards blanket oral examination in chief, which
       would involve longer hearings and potential increase and front loading of costs. The importance
       of keeping this well in mind when looking at potential changes was emphasised.
       Robin Knowles J noted that it was possible without reform for parties to put forward imaginative
       solutions at the CMC – eg live examination in chief re a key meeting. This would provide a way to
       see what the system was already capable of and to evaluate possible routes.
       The Admiralty Users Group noted the benefits of the practice in collision claims which involved
       defining issues and at the same time identifying which issues need oral evidence.
       It was agreed to put together a working party with a suitable range of representatives of different
       interest groups. The possibility of putting a question on the appropriateness of examination in
       chief on the CMIS was mentioned.

   •   Commercial Court Guide
       Robin Knowles J updated on the forthcoming hard copy of the Guide. This is likely to be out in
       early summer.

   •   Shorter and Flexible Trial Schemes Pilot
       Cockerill J noted that the Shorter and Flexible Trials Schemes were currently being reviewed with
       a view to making them permanent once the current pilot scheme expires in October. Very sueful
       feedback had been received from members of the Users' Group and any further feedback would
       still be welcomed.
